Citation Nr: 0307943	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for disability claimed 
as numbness of the arms and a right shoulder twitch.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998, to include a period of service in Southwest 
Asia during the Persian Gulf War. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision that denied service 
connection for left ear hearing loss, and denied service 
connection for disability claimed as numbness of the arms and 
a right shoulder twitch due to undiagnosed illness.  In March 
2001, the Board remanded the case to the RO for additional 
action.  [At the time of the remand, the issues also included 
service connection for right knee bursitis, but such benefit 
was granted by the RO in February 2002, and such issue is no 
longer before the Board.]


FINDINGS OF FACT

1.  Preservice left ear hearing loss worsened during active 
duty (a deterioration of speech discrimination ability), and 
this was not due to natural progress of the condition.

2.  The veteran had service in Southwest Asia during the 
Persian Gulf War, and he claims service connection for an 
undiagnosed illness manifested by numbness of the arms and 
right shoulder twitching.  This claimed condition is not 
shown by objective indications to have been present during 
service, nor has such claimed condition been demonstrated 
since service, let alone for at least 6 months duration and 
to a compensable degree.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2002).

2.  A claimed disability involving numbness of the arms and a 
right shoulder twitch was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Navy from September 
1978 through September 1998, at which point he retired based 
on completion of 20 years of service.  

Preservice records from September 1967 showed minimal hearing 
loss in the speech range that dropped to 20 decibels at 2000 
Hertz on the left and to 30 decibels at 4000 Hertz on the 
left.  By April 1978, several months prior to entry into 
service, an audiogram showed a general decrease in hearing by 
20 to 25 decibels.  

On a service enlistment examination in July 1978, he had 
hearing loss in the left ear due to abscesses when he was 
young; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
5
LEFT
20
45
50
60
75

During service, he was issued a left ear hearing aid which 
was later replaced due to technological innovations. 

A December 1978 audiological evaluation measured the 
veteran's hearing ability in decibels as follows:	




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
10
15
LEFT
15
35
45
70
75

On audiological consultation in February 1978, it was noted 
that the veteran had possibly congenital hearing loss that 
had existed prior to service; it was recommended that he not 
be placed in situations involving noise hazards.  

Early service medical records, from 1979 to 1982, reflect 
that he had ongoing problems with left ear otitis media since 
childhood.  

In September 1979, he had a sore left shoulder; the 
assessment was a strained left trapezius of unknown etiology.  
In March 1980, he was noted to have mild to moderate 
sensorineural hearing loss in the left ear.  In July 1980, he 
complained of left arm and neck pain and numbness or 
hypesthesia; a doctor felt that the most probable diagnosis 
was psychosomatic, but he had not ruled out a neurological 
problem.    

On evaluation in May 1982, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
10
LEFT
20
40
60
65
70

He had left deltoid muscle pain in October 1982 in reaction 
to a flu shot.  In March 1984, he injured his left deltoid 
muscle area during activity, resulting in pain; within 
several days, however, the injury has resolved.  

On audiological evaluation in September 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
0
0
LEFT
15
50
50
45
35

It was noted that some left ear measurements had worsened 
since December 1978 while others had improved.  The veteran 
complained of progressive hearing impairment with otalgia for 
the past 4 days in February 1981.  In March 1983, he was 
issued a hearing aid for the left ear.  His hearing levels 
were described as unchanged from reference levels, with left 
ear sensorineural hearing loss since birth.  

On evaluation in February 1988, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
5
10
LEFT
15
40
50
50
45

On replacement of a left ear hearing aid in August 1988, it 
was noted that his hearing was unchanged since the age of 18.

According to a January 1992 audiological evaluation, his left 
ear hearing was normal at 500 Hertz with a moderate loss from 
1000 to 4000 Hertz, rising to a mild loss; word recognition 
in the left ear was excellent.  Results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
0
-5
LEFT
10
35
45
45
40

Substantial left ear hearing loss was found in November 1997; 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
10
5
LEFT
25
50
50
45
40

At that time, he also denied having any pertinent right 
shoulder or arm problems.  

On audiological evaluation in March 1998, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
15
LEFT
10
40
45
40
45

Speech recognition ability was 100 percent on the right and 
84 percent on the left.

The veteran was released from active duty at the end of 
September 1998, at which point he retired.

On a service department retirement examination in October 
1998 (a few weeks after the end of active duty), the veteran 
reported no problems with his upper extremities, and 
objective findings as to the upper extremities and the 
neurological system were normal.  On testing for hearing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
5
LEFT
15
45
50
55
50

On VA audiological examination in March 1999, hearing was 
measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
5
LEFT
10
40
50
45
40

Speech discrimination was 100 percent in the right ear, but 
only 36 percent in the left ear.  The hearing loss was 
characterized as mild to moderate on the left, with extremely 
poor word recognition skills.  

On VA examination of the joints in March 1999, the examiner 
found the right shoulder to be normal, without muscle spasms 
or twitching.  On a VA general medical examination in April 
1999, he reported intermittent right shoulder twitch twice 
per day, arm numbness when moving them overhead, and hearing 
loss.  Objective examination revealed a non-tender 1-
centimeter posterior cervical lymph node on the right; motor 
strength was 5/5 bilaterally in the upper extremities, 
sensation was grossly intact, and deep tendon reflexes were 
2+ and symmetric bilaterally, although it was difficult to 
elicit the triceps reflex in the right upper extremity.  
There was no evidence of muscle atrophy or upper extremity 
edema.  Radial pulses were diminished bilaterally with 
shoulder flexion, with questionable reproducible symptoms of 
numbness in the right upper arm with shaking tremor.  The 
impression was that there was no clinical evidence on 
examination of a right shoulder twitch or numbness of the 
arms, and no evidence of radiculopathy.  

According to an April 1999 VA ABR and retrocochlear testing 
report, he had unilateral moderate sensorineural hearing loss 
with poor word discrimination for the left ear, especially 
compared to the results from March 1998, when word 
discrimination was good.  

A June 1999 CT scan of the head, relating to evaluation of 
bilateral arm numbness and to rule out multiple sclerosis, 
found no abnormality.  

On VA examination in July 1999, the veteran's ears were 
generally normal except for some slight diffuse calcification 
present in the tympanic membranes.  The examiner diagnosed 
severe or worse sensorineural hearing loss in the left ear, 
which may be mixed.  The audiogram showed very poor speech 
discrimination on the left, mild to moderate sensorineural 
hearing loss on the left, and normal hearing on the right.  

In a December 1999 statement, the veteran stated that in 
service with the Navy he did some work as a boiler 
technician, and in-service tests confirmed the diminution of 
his hearing ability.  He stated that he was issued a left ear 
hearing aid by the Navy.  He said he had arm and right 
shoulder twitching which he attributed to carrying telephone 
poles and other heavy objects during service and anti-nerve 
agent drugs (pyrodostigmine).

On VA examination in July 2001, the veteran reported a 
twitching sensation in the right shoulder that had been 
present for several years.  He said the twitching did not 
affect his day-to-day activities.  He said that when working 
overhead, he experienced pain in the neck and shoulder, a 
tremor, and numbness and tingling in his hands.  On objective 
examination, there was no atrophy or twitching of the upper 
extremity muscles.  The treating VA doctor said that little 
pathology would be found to explain the complaints.  The 
examiner indicated that the veteran's complaint of discomfort 
was the result of muscle fatigue from working in the overhead 
position, with associated peripheral nerve response to this 
position.  Cervical spine and right shoulder X-rays were 
negative for abnormalities.  

According to an April 2002 VA progress note, the veteran had 
chronic left ear hearing loss, which the veteran stated had 
existed prior to service but had worsened during service.  He 
had no neurological numbness.  There was no edema of the 
extremities.  On VA evaluation in May 2002, pure tone test 
results revealed that the left ear ranged from within normal 
limits to moderate sensorineural hearing loss; the veteran 
was told to continue using a self-purchased left ear hearing 
aid in select listening environments.  

On VA examination of hearing in June 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
10
15
LEFT
20
55
60
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 52 percent in the left ear.  
The results indicated mild to moderate sensorineural hearing 
loss at 1000 Hz and above for the left ear.  The diagnosis 
was hearing loss and tinnitus of the left ear; the examiner 
believed that the left ear tinnitus was related to acoustic 
trauma from loud boiler noises and tank firing during active 
duty.  (In October 2002, the RO granted service connection 
for left ear tinnitus.)

II.  Analysis

The file shows that by correspondence, rating decisions, the 
statement of the case, a Board remand, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Pertinent identified medical records have 
been obtained, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law are met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

A.  Left ear hearing loss

The veteran claims that preservice left ear hearing loss was 
aggravated by service, warranting service connection.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The evidence shows that since before service the veteran has 
had a hearing loss disability of the left ear as defined by 
38 C.F.R. § 3.385.  The question thus is whether the pre-
existing left ear hearing loss was aggravated by active 
service.  On this point, the evidence is subject to some 
interpretation.  On the one hand, the veteran's left ear 
hearing actually improved during the course of service in 
terms of the pure tone thresholds as measured in decibels.  
On the other hand, it appears there was a significant 
deterioration in speech discrimination ability for the left 
ear during the course of service, even if such was not always 
accuratedly measured.  Whereas speech discrimination was 
described as excellent earlier in service, in early 1998 
prior to service retirement later that year, speech 
discrimination was 84 percent on the left, and on VA 
examination in early 1999, several months after separation 
from service, speech discrimination was only 36 percent 
(extremely poor).  

Whereas there are only minor fluctuations or even 
improvements in the pure tone decibel thresholds of the 
veteran's left ear hearing during service, the dramatic 
decrease in speech discrimination warrants a finding that the 
veteran's left ear hearing loss worsened during service.  In 
addition, as noted at the 2002 VA examination, the veteran 
suffered acoustic trauma during service.  Service connection 
has already been established for left ear tinnitus.  One view 
of the evidence is that worsened left ear hearing during 
service is due to such acousic trauma, not the natural 
progress of the condition.

On consideration of all of the evidence and upon application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board concludes that left ear hearing loss was aggravated 
by service.  Accordingly, service connection for left ear 
hearing loss is warranted.

B.  Numbness of arms and twitching of right shoulder

The veteran claims he has a disability manifested by numbness 
of the arms and twitching of the right shoulder, due to 
undiagnosed illness from service in Southwest Asia during the 
Persian Gulf War.  

One requirement for service connection is competent medical 
evidence of the current existence of the claimed disability.  
Degmetich v. Brown, 104 F.3d 1328 (1997).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

While the veteran may have had transient upper extremity 
complaints during his 20 years of active duty, service 
records show no chronic disability of the arms or shoulders 
during service, during Persian Gulf War service or at other 
times.  After service he claimed that he experiences numbness 
of the arms and right shoulder twitching, but there is no 
objective evidence to confirm this, and VA examinations have 
not found the condition.  Based on the weight of the credible 
evidence, the Board must find that this claimed condition is 
not shown by objective indications to have been present 
during service, nor has such claimed condition been 
demonstrated since service, let alone for at least 6 months 
duration and to a compensable degree.  The requirements for 
service connection for this claimed undiagnosed illness have 
not been met.

The preponderance of the evidence is against the claim for 
service connection for a disability claimed as numbness of 
the arms and a right shoulder twitch.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hearing loss of the left ear is 
granted.

Service connection for a disability claimed as numbness of 
the arms and a right shoulder twitch is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

